Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hawkins et al. (8,272,694).
Regarding claim 1, Hawkins et al. disclose a vehicle seat, comprising: a backrest 24+42, a seat part 30, and a seat part upper portion 40 connected to the seat part and displaceable relative to the seat part, the backrest being connected to the seat part in such a manner as to be rotatable about a first axis 46 of rotation; wherein the backrest is connected to a first end of a first lever element 44 at a second axis 50 of rotation and the seat part upper portion is connected to a second end of the first lever element at a third axis 48 of rotation; and the first axis of rotation being above the second axis of rotation along a height axis normal to a floor of the vehicle, such that, when the backrest is rotated about the first axis of rotation, the seat part upper portion is displaced relative to the seat part by the first lever element. 
Regarding claim 2, Hawkins et al. disclose the seat part upper portion 40 is displaceable, preferably translationally displaceable, in a vehicle seat longitudinal direction (see figure 4).  
Regarding claim 3, Hawkins et al. disclose the first lever element 44 is a single piece.  
Regarding claim 4, Hawkins et al. disclose the backrest and the seat part upper portion are connected by the first lever 44 element and a second lever 44 (discloses each rail 40 on both sides of the seat includes the lever element) element2Application Serial No. 17 082,410Amendment and Response, a first end of the second lever element being connected to the backrest at the second axis 50 of rotation and a second end of the second lever element being connected to the seat part upper portion at the third axis of rotation; and wherein the first lever element and the second lever element are separated by a distance along a width axis that is parallel to the first axis of rotation. 
Regarding claim 5, Hawkins et al. disclose the second axis of rotation is located above the third axis of rotation along the height axis (see figure 4 where it shows the axis 50 is higher than axis 48).  
Regarding claim 6, Hawkins et al. disclose the first lever element 44 is arranged at a first angle to a vehicle seat longitudinal direction, the first angle changing during the rotation of the backrest, the first angle having a value of greater than 90 and less than 180 (see figures 3 and 4).  
Regarding claim 7, Hawkins et al. disclose a connecting line between the first axis of rotation and the second axis of rotation is arranged: in a first position of the backrest relative to the seat part at a first angle of rotation relative to a vehicle seat height direction, and in a second position of the backrest (see figures 3 and 4). 
Regarding claim 8, Hawkins et al. disclose the backrest 42 includes a first connecting element (pivot point is connected with a connecting element) by means of which the first lever element is rotatably connected to the backrest, and wherein the seat part upper portion includes a second connecting element (pivot point 48 is connected via a connecting element) by means of which the first lever element is rotatably connected to the seat part upper portion.  
Regarding claim 9, Hawkins et al. disclose a distance between the first axis of rotation and the second axis of rotation is constant.  
Regarding claims 10 and 11, Hawkins et al. disclose a distance between the second axis of rotation and the third axis of rotation is constant.  
Regarding claim 12, Hawkins et al. disclose the first lever element 44 is arranged at a first angle to a vehicle seat longitudinal direction, the first angle changing during the rotation of the backrest, the first angle having a value of greater than 100 and less than 175 (see figures 3 and 4).  
Regarding claim 13, Hawkins et al. disclose the first lever element 44 is arranged at a first angle to a vehicle seat longitudinal direction, the first angle changing during the rotation of the backrest, the first angle having a value of greater than 150 and less than 170 (see figures 3 and 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636